Citation Nr: 1541449	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to September 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In July 2015, the Veteran testified before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA paperless claims processing system.  The Virtual VA electronic folder contains documents that are irrelevant or duplicative of those in VBMS.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

In this case, the Veteran has asserted that his left knee disorder was caused or aggravated by his military service.  During the July 2015 hearing, he testified that his left knee began bothering him in service as a result of having to go up and down three decks to check boiler gauges on an hourly basis.  See Hearing Transcript (Tr.) at 3-4.  He stated that he was seen by an orthopedic surgeon and opted to receive cortisone shots.  See, id.  He also testified that less he underwent left knee surgery at St. Elizabeth's Hospital in Dayton than a year after discharge; however, he was told that the records were destroyed.  See, Tr. at 6.  

The Veteran's April 1966 enlistment examination reflects that his lower extremities were normal and that he denied having a "trick" or locked knee.  During service, in November 1966, the Veteran complained of left knee pain.  It was noted that he had a history of a calcium deposit for half a year and that a sewing needle may be in his knee.  The Veteran also stated at that time that he had had intermittent knee pain for a number years, always after excessive use, e.g., bowling.  A December 1966 service treatment record indicates that the impression was chondromalacia, and it was noted that he reported having pain in the left patella for several years.  A December 1966 x-ray was normal.  A February 1967 orthopedic clinic record shows that the Veteran complained of left knee pain while climbing ladders and with prolonged standing or walking.  On physical examination, the clinician noted a "[s]lightly small and high riding patellae, laterally placed."  The impression was chondromalacia.  Weight reduction and isometric quadriceps exercises were recommended.  The Veteran was also instructed to limit ladder and stair climbing as much as possible and to avoid kneeling and deep knee bends.  At his September 1969 discharge examination, the Veteran's lower extremities were normal.

The Veteran was afforded a VA examination in April 2011 at which time he was diagnosed with chondromalacia and degenerative joint disease.  The examiner opined that the Veteran's chondromalacia was less likely as not caused by service or permanently aggravated beyond the natural progression by service.  The examiner noted that the service treatment records showed that he had a problem with his patella prior to service, that his separation examination was normal, and that there was no indication that the pre-existing knee condition was worsened in service.

As noted above, the Veteran's April 2011 enlistment examination did not note any left knee problems.  Therefore, the presumption of soundness applies and there must be clear and unmistakable evidence that the Veteran's left knee chondromalacia both preexisted service and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2015); 38 C.F.R. § 3.304(b) (2015).  Accordingly, VA requires a medical opinion that adequately addresses this legal standard.  

In addition, any outstanding VA treatment records should be obtained.

Moreover, the Board notes that the Veteran has submitted additional evidence since the RO's January 2012 statement of the case (SOC).  Specifically, in April 2012, he submitted a March 2012 record and medical opinion from Dr. S.D. (initials used to protect privacy) without a waiver of the RO's initial consideration.  See 38 C.F.R. § 20.1304(c) (2015).  Therefore, the AOJ should consider this additional evidence prior to readjudicating the claim.   

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a left knee disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  A specific request should be made for treatment records from Dr. S.D. (initials used to protect privacy) (name can be found in an April 2012 medical opinion.

The AOJ should also obtain any outstanding and relevant VA treatment records, including from the Bay Pines VA Medical Center and Sarasota Community Based Outpatient Clinic dated from April 2011 to the present.

2.  After the foregoing development, the AOJ should refer the Veteran's claims file to the April 2011 VA examiner or, if she is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's current left knee disorder.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

The Veteran has asserted that he had no left knee problems prior to service and that his left knee problems began during service after repeatedly having to climb back and forth to the boiler room to check gauges.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

After a review of the record on appeal, the examiner should address the following:

a. Is there clear and unmistakable evidence that the Veteran's current left knee disorder preexisted his military service?  

b. If the examiner determines that the Veteran's left knee disorder clearly and unmistakably preexisted service, is it clear and unmistakable that the condition either (1) underwent no increase in disability during service, or (2) that any increase in disability during service was due to the natural progression of the condition?

c.  If the examiner determines that the Veteran's left knee disorder did not clearly and unmistakably preexist active service, he or she should state whether it is at least as likely as not (a 50 percent or greater probability) that it manifested in or is otherwise related to his military service, including any symptomatology therein.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




